COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, McCullough and Senior Judge Willis


JOSE GREGORIO ROMERO
                                                                        MEMORANDUM OPINION *
v.      Record No. 1083-11-4                                                PER CURIAM
                                                                          DECEMBER 28, 2011
ALEXANDRIA DEPARTMENT OF HUMAN SERVICES


                  FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                                Donald M. Haddock, Judge

                  (Frank G. Aschmann, on brief), for appellant. Appellant submitting
                  on brief.

                  (Matthew W. Greene, Special Assistant City Attorney; James L.
                  Banks, Jr.; Jill A. Schaub; Marcia O. Wright, Guardian ad litem for
                  minor child; Greene Law Group, PLLC; Office of the City Attorney;
                  The Wright Law Firm, on brief), for appellee. Appellee and
                  Guardian ad litem submitting on brief.


        Jose Gregorio Romero appeals an order in which the trial court terminated his residual

parental rights to his three-year-old daughter, R.R. Appellant argues the Alexandria Department of

Human Services (the Department) failed to introduce sufficient evidence for the trial court to

determine if a relative placement was appropriate and, therefore, all findings of the trial court that

relative placement was not appropriate were made in error. Upon review of the record and briefs of

the parties, we conclude that the trial court did not err. Accordingly, we affirm the decision of the

trial court.

        Appellant is serving a five-year, active term of incarceration for sexually abusing his older

teenaged daughter. Following his incarceration he will be deported to El Salvador, his country of

origin. R.R.’s mother was deemed by the trial court to be incapable of caring for the younger

        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
daughter without the support of appellant or another adult. Appellant argues the Department failed

to adequately investigate placement with relatives before terminating his residual parental rights.

                When addressing matters concerning the custody and care of a child,
                this Court’s paramount consideration is the child’s best interests. On
                appeal, we presume that the trial court thoroughly weighed all the
                evidence, considered the statutory requirements, and made its
                determination based on the child’s best interests. The trial court is
                vested with broad discretion in making decisions “necessary to guard
                and to foster a child’s best interests.” We will not disturb a trial
                court’s factual findings on appeal unless plainly wrong or without
                evidence to support them.

Brown v. Spotsylvania Dep’t of Soc. Servs., 43 Va. App. 205, 211, 597 S.E.2d 214, 217 (2004)

(citations omitted).

        Prior to terminating a parent’s residual parental rights “the court shall give a consideration to

granting custody to relatives of the child, including grandparents.” Code § 16.1-283(A).

                Before termination of parental rights by the court, the agency seeking
                termination has an affirmative duty to investigate all reasonable
                options for placement with immediate relatives. The agency seeking
                termination has the burden to show that no reasonable alternatives
                exist; relatives who may be considered as alternatives have no duty
                to present themselves as such.

Sauer v. Franklin Cnty. Dep’t of Soc. Servs., 18 Va. App. 769, 771, 446 S.E.2d 640, 641 (1994)

(citations omitted).

        The record reflects that the Department inquired of R.R.’s mother if there were any relatives

in this country who might be able to care for the child. The mother stated she had cousins in

California, but she could not provide any contact information to reach them. The Department

learned of another cousin in New York. Upon investigation it was determined that the cousin’s

husband had assaulted their teenaged daughter and that a child protective services agency was

actively working with the family. Therefore, that family was not appropriate for placement. That

cousin identified her sister as a possible placement, but the cousin did not provide any contact



                                                  -2-
information to the Department and no one contacted the Department further about this possibility.

The Department had no additional information to pursue this line of inquiry.

       Appellant’s sister contacted the Department and indicated her willingness to care for R.R.

However, upon investigation, the sister expressed her disbelief and skepticism that appellant had

sexually abused the older daughter. Further, the sister offered her negative opinion of R.R.’s mother

and the teenaged daughter, blaming her for appellant’s incarceration. The psychologist who

evaluated appellant’s sister confirmed the Department’s concerns about, and risks associated with,

placing R.R. with a relative who refused to acknowledge appellant’s culpability and who placed

blame on the child for the abuse. Finally, R.R.’s mother felt strongly that R.R. should not be placed

with appellant’s sister. The Department’s goal was to find a placement that would allow R.R. to

maintain ties with her mother and sister. For these reasons, the Department reasonably concluded it

would not be appropriate to place R.R. with appellant’s sister.

       Other options pursued by the Department also proved futile. Two other relatives had been

identified. After the Department sent them the initial paperwork necessary to start a background

check and investigation, however, these two relatives failed to respond. The Department indicated

they could go no further with the investigation without the relatives returning the paperwork. The

Department also determined that relatives in El Salvador would not be a viable option since the

older daughter reported physical abuse and an unhealthy and unhappy environment there.

Moreover, R.R.’s father would return there following deportation. R.R.’s parents and relatives, as

well as the Department, were unable to identify any other relatives for possible placement.

       The Department exhausted all reasonable options for placement with known relatives. The

Department contacted a number of relatives, and sought to reach out to still more relatives, but those

relatives that could be located were not suitable candidates for taking in the child. The Department

was not required to further investigate those relatives that could not be located or those who refused

                                                 -3-
to cooperate with the investigation. Any relatives in El Salvador were not suitable because of the

environment and appellant’s eventual return. The Department satisfied the mandate of Code

§ 16.1-283(A) and reasonably investigated the options of relative placement. Based on this

investigation, the trial court had sufficient evidence to make the determination that relative

placement was not appropriate. Accordingly, the trial court did not err by terminating appellant’s

residual parental rights. For the foregoing reasons, the trial court’s ruling is affirmed.

                                                                                             Affirmed.




                                                  -4-